Exhibit 10.6

 

SYNTHETIC BLOOD INTERNATIONAL, INC.

 

INCENTIVE STOCK OPTION AGREEMENT

 

THIS INCENTIVE STOCK OPTION AGREEMENT is made this xx day of Month, 200x by and
between Synthetic Blood International, Inc, a corporation formed under the laws
of the State of New Jersey (the “Company”), and xxxxxxxxxxxxxx, a citizen and
resident of the State of California (the “Optionee”).

 

WITNESSETH:

 

WHEREAS, the Optionee is a valued executive, key employee or advisor of the
Company, and

 

WHEREAS, the Company considers it desirable and in its best interest, that the
Optionee be provided an inducement to acquire an ownership interest in the
Company and an additional incentive to advance the interest of the Company
through grant of an option to purchase shares of the $0.01 par value common
stock of the Company pursuant to the provisions of the Equity Compensation Plan
(the “Plan”).

 

NOW THEREFORE, in consideration of the premises contained herein and in the
Plan, it is agreed as follows:

 

(1) Grant of Option. Subject to the terms and conditions contained herein and in
the Plan, the Company hereby grants the Optionee the right, privilege and option
(the “Option”) to purchase xxxxxx Thousand (xx,000) shares of the $0.01 par
value common stock of the Company at a price of xx cents ($0.xx) per share, the
Fair Market Value of each share as determined in accordance with the Plan. The
Option granted herein is intended to be and shall be treated as an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended.

 

(2) Term and Vesting of Option. The term of the Option shall be for a period of
ten (10) years (the “Term”) from the date of this Agreement and, subject to the
terms and provisions hereof and the Plan, including but not limited to the
conditions of paragraph (4) hereafter, the Option shall vest and Optionee may
exercise the Option in accordance with the vesting schedule below, and within
the Term. Subject to the foregoing, the Option may be exercised in whole or in
part with respect to all or any portion of the shares to which it related as
follows:

 

Vesting Schedule

Date, + 1 year

 

xx,000 shares

Date, next year

 

xx,000 shares

Date, next year

 

xx,000 shares



--------------------------------------------------------------------------------

(3) Method of Exercise The Option shall be exercised by the transmittal of
written notice thereof to the Company at its principal place of business. The
notice shall include the Optionee’s designation of the number of shares to be
purchased and Optionee’s check in payment of the purchase price. Upon receipt of
such notice and negotiation of said check, the Company shall deliver to the
Optionee a certificate representing the shares purchased, provided that if any
law or regulation requires the Company to take any action with respect to the
shares specified in such notice before the issuance thereof, the date of
delivery of the shares shall be extended for the necessary period.

 

(4) Condition for Exercise Subject to the remaining terms and provisions of this
Agreement and the Plan, the Option may not be exercised until all of the
conditions have been satisfied, as determined solely by the Company.

 

(5) Termination of Option. Except as otherwise provided herein, the Option shall
terminate:

 

  (a) upon the expiration of ten (10) years from the date of this Agreement, or,
if sooner,

 

  (b) three (3) months after Termination of Employment, unless employment is
terminated as a result of death or disability, in which case the right of the
Optionee or his representative to purchase shares of the Company common stock
hereunder shall expire as of the first anniversary following such termination.

 

(6) Plan Restrictions. In all respects this Agreement and Option granted herein
shall be subject to the terms and provisions of the Plan which is incorporated
herein by reference. Accordingly, the rights of the Optionee under this
Agreement and the shares of common stock of the Company which the Optionee may
purchase hereunder are subject to certain restrictions as set forth in the Plan.

 

(7) Rights Prior to Exercise of Option. The Optionee shall have no rights as a
stockholder with respect to the shares of stock subject to the Option until the
exercise of his rights hereunder and the issuance and delivery to Optionee of a
certificate or certificates evidencing such shares.

 

(8) Assignment. The Option shall not be transferable other than by will or the
laws of decent and distribution, and the Option may be exercised, during the
lifetime of the Optionee, only by Optionee. More particularly, (but without
limiting the generality of the forgoing), the Option, may not be assigned,
transferred (except as provided above), pledged or hypothecated in any way,
shall not be assignable by operation of law and shall not be subject to
execution, attachment or similar process. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of the Option contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon the Option shall be null and void and without effect.

 

2



--------------------------------------------------------------------------------

(9) Applicable Laws. The validity, construction, interpretation and
enforceability of this Agreement and the capacity of the parties shall be
determined and governed by the laws of the State of California.

 

(10) Severability. The provisions of this Agreement are severable and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions, and any partially unenforceable
provision to the extent enforceable in any jurisdiction, shall nevertheless be
binding and enforceable.

 

(11) Waiver. The waiver by the Company of a breach of any provision of this
Agreement by Optionee shall not operate or be construed as a waiver of any
subsequent breach by Optionee.

 

(12) Binding Effect. The provisions of this Agreement shall be binding upon the
parties hereto, their successors and assigns, including, without limitation, the
estate of the Optionee and the executors, administrators or trustees of such
estate and any receiver, trustee in bankruptcy or representative of the
creditors of the Optionee.

 

(13) Construction. This Agreement is subject to and shall be construed in
accordance with the Plan, the terms of which are explicitly made applicable
hereto. Unless otherwise defined herein, capitalized terms of this Agreement
shall have the same definitions as set forth in the Plan. In the event of any
conflict between the provisions hereof and those of the Plan, the Provisions of
the Plan shall govern.

 

THIS INCENTIVE STOCK OPTION AGREEMENT is hereby confirmed and executed as of
this xx day of xxxxxxxxx, 200x.

 

SYNTHETIC BLOOD INTERNATIONAL, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Robert Nicora

   

President/CEO

 

3